Case 9:08-cv-80736-KAM Document 468 Entered on FLSD Docket 07/24/2019 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 08-80736-CIV-MARRA

  JANE DOE 1 AND JANE DOE 2,

        Petitioners,

  vs

  UNITED STATES OF AMERICA,

        Respondent.
  ______________________________/

  JEFFREY EPSTEIN,

        Limited Intervenor.
  ______________________________/

           LIMITED INTERVENOR JEFFREY EPSTEIN’S MOTION FOR
           LEAVE TO FILE A REPLY ON OR BEFORE AUGUST 22, 2019

        Limited Intervenor JEFFREY EPSTEIN, through undersigned counsel, respectfully

  moves the Court for an Order granting him leave to file a reply to Petitioners’ Reply to

  Intervenor Epstein’s Brief in Opposition to Proposed Remedies (DE 466), on or before

  August 22, 2019.

        1. On May 13, 2019, this Court entered an Order (DE 454) setting a briefing

            schedule for the Petitioners to file their initial submission on proposed remedies,

            the government and Mr. Epstein to file a response, and for Petitioners to file a

            reply.

        2. Petitioners filed their initial submission on May 23, 2019 (DE 458), the

            government filed its response on June 24, 2019 (DE 462), Mr. Epstein filed his

                                               1
Case 9:08-cv-80736-KAM Document 468 Entered on FLSD Docket 07/24/2019 Page 2 of 5



           response on July 8, 2019 (DE 463), and Petitioners filed their replies to the

           government and Mr. Epstein’s submissions on July 9 & 23, 2019, respectively

           (DE 464; DE 466).

        3. Petitioners’ reply to Mr. Epstein’s Brief (DE 466) is 65 pages long. In that reply,

           among other things, Petitioners’ counsel:

               a)     raise an issue, for the first time, about the binding nature of the NPA

               on other districts, which is not relevant to the issues before the Court and has

               never been briefed before this Court (DE 466:3-5);

               b)     rely on sealed documents that Mr. Epstein has never seen (DE 466:19-

               23, 48), to argue, for the first time at the remedy phase, that a purported

               conflict of interest that allegedly plagued one of Mr. Epstein’s lawyers

               somehow requires partial rescission of the NPA, despite that it is a criminal

               defendant’s sixth amendment right – not an alleged victim’s – to insist that

               the defendant be represented by conflict-free counsel;

               c)     rely heavily on the case of San Pedro v. United States, 79 f.3d 1065,

               1068 (11th Cir. 1999) (DE 466:24-25, 38), an easily distinguished case not

               cited by Petitioners in their initial submission (DE 458) that Mr. Epstein has

               never had an opportunity to address;

               d)     adopt positions that are different from their initial submission,

               compare DE 466:27 (now defining “partial rescission” as “rescission of the

               immunity provisions for only those victims who seek rescission”) with DE



                                               2
Case 9:08-cv-80736-KAM Document 468 Entered on FLSD Docket 07/24/2019 Page 3 of 5



              458:4, 5, 13 (not limiting the request for partial rescission to only

              Petitioners);

              e)     accuse Mr. Epstein’s counsel of “misleading briefing” in the section

              on the general releases in the Settlement Agreements (DE 466:42), for using

              ellipses in place of the words “compensatory or punitive damages,” even

              though the general releases preclude all actions or claims in equity against

              Mr. Epstein which, by definition, involve injunctive relief and do not involve

              compensatory or punitive damages;

              f)     contend that the Court’s Order (DE 454:2) permitting the filing of

              affidavits and declarations at the remedy phase undermines Mr. Epstein’s

              procedural due process argument (DE 466:7-10), a contention to which Mr.

              Epstein has never had an opportunity to respond;

              g)     mischaracterize Mr. Epstein’s discussion of the Walker case (DE

              464:55-56), inasmuch as it was not the Seventh Circuit’s ruling in Walker

              that Mr. Epstein claimed was “entirely confused,” but rather the Petitioners’

              discussion of it in their initial submission. (DE 463:25); and

              h)     advocate for a remarkably primitive view of the constitutional role of

              defense lawyers, labeling as “bad faith” defense counsel’s denial of their

              presumptively innocent client’s guilt (DE 466:21), and claiming that they are

              “instigators” of government violations as a result of demands they made,

              without coercion or bribery, during the normal back and forth of plea

              negotiations.

                                             3
Case 9:08-cv-80736-KAM Document 468 Entered on FLSD Docket 07/24/2019 Page 4 of 5



        4. Given the new arguments, changed position, and the stakes involved, Mr.

           Epstein respectfully requests leave to file a reply to Petitioners’ recent

           submission on or before August 22, 2019.

        5. Mr. Epstein is currently detained at the Metropolitan Correctional Center in

           Manhattan. As a result, it is more time-consuming to review drafts of a

           submission with him before the submission is filed.

        6. Counsel for Mr. Epstein communicated with AUSA Jill E. Steinberg, counsel

           for the government, who advises that the government does not object. Counsel

           for Mr. Epstein also communicated with Paul Cassell, counsel for the

           Petitioners, who advises that the Petitioners will likely object.

                                    Respectfully submitted,

                                    /s/Roy Black
                                    Roy Black, Esq.
                                    (FL Bar No. 126088)
                                    Jackie Perczek, Esq.
                                    (FL Bar No. 42201)
                                    BLACK, SREBNICK, KORNSPAN & STUMPF, P.A.
                                    201 South Biscayne Boulevard, Suite 1300
                                    Miami, Florida 33131
                                    Tele: (305) 371-6421
                                    Fax: (305) 358-2006
                                    E-Mail: rblack@royblack.com
                                    E-Mail: jperczek@royblack.com




                                              4
Case 9:08-cv-80736-KAM Document 468 Entered on FLSD Docket 07/24/2019 Page 5 of 5



                                    /s/Martin G. Weinberg
                                    Martin G. Weinberg, Esq.
                                    MARTIN G. WEINBERG, P.C.
                                    (MA Bar No. 519480)
                                    20 Park Plaza, Suite 1000
                                    Boston, Massachusetts 02116
                                    Tele: (617) 227-3700
                                    Fax: (617) 338-9538
                                    E-Mail: owlmgw@att.net

                                    /s/ Scott A. Srebnick
                                    Scott A. Srebnick, Esq.
                                    (FL Bar No 872910)
                                    SCOTT A. SREBNICK, P. A.
                                    201 South Biscayne Boulevard, Suite 1210
                                    Miami, Florida 33131
                                    Tele: (305) 285-9019
                                    Fax: (305) 377-9937
                                    E-Mail: scott@srebnicklaw.com


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 24th day of July 2019, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. According to the Court’s

  website, counsel for all parties and intervenors are able to receive notice via the CM/ECF

  system.


                                    /s/Jackie Perczek
                                    Jackie Perczek




                                              5
